                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA


INRE:           TEDDY DUPLANTIS                               CASE NO. 15-11731

                DEBTOR                                        SECTION A

                                                              CHAPTER 13


OPPOSITION TO MOTION FOR RELIEF FROM AUTOMATIC STAY FILED BY BSI
    FINANCIAL SERVICES, AS SERVICER FOR U.S. BANK, FOR HEARING
                         NOVEMBER 25, 2019

        NOW INTO COURT, through undersigned counsel, comes the debtor who opposes the

Motion to Lift Stay filed by BSI Financial Services, servicer for U.S. Bank, and who represents

as follows:

                                                 1.

        The allegations regarding the filing of the bankruptcy, the jurisdiction of the court, and

the fact that debtor owes a mortgage to BSI Financial Services/U.S. Bank secured to his home

are all admitted.

                                                 2.

        Your debtor also admits to a default, but contends that the default was caused by

circumstances beyond his control.

                                                 3.

        Debtor represents that he has been in bankruptcy for in excess of four (4) years, and has

experienced problems a result of a short term decrease in his income. Debtor is now able to make

a significant up front payment and resume direct payments.
                                                  4.

       Debtor proposes to cure the default by paying $5,000.00 up front, which funds are in the

possession of undersigned counsel, with the residual funds to be paid over six (6) months going

forward, beginning with, and in addition to, the payment due December 1, 2019.

       WHEREFORE, your debtor prays that this opposition be deemed good and sufficient,

and after all due proceedings be had, that the Motion to Lift Stay filed by BSI Financial Services,

servicer for U.S. Bank be denied, and for all such other relief as is just and equitable.



                                                                            Respectfully Submitted:


                                                                                    ~~·:1i>
                                                                                          (#17779)
                                                                                     ttomey at Law
                                                                      4051 Veterans Memorial Blvd
                                                                                          Suite 305
                                                                               Metairie, LA 70002
                                                                                    (504) 454-7763
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF LOUISIANA


INRE:          TEDDY DUPLANTIS                          CASE NO. 15-11731

               DEBTOR                                   SECTION A

                                                        CHAPTER 13

                                 CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing OPPOSITION TO MOTION FOR

RELIEF FROM AUTOMATIC STAY FILED BY BSI FINANCIAL SERVICES, AS

SERVICER FOR U.S. BANK, FOR HEARING NOVEMBER 25, 2019, was served on the

\ 0P      day of   {!)~ 2019 by ELECTRONIC FILING through the court's
electronic filing system upon:

Chapter 13 Trustee, S.J. Beaulieu           ecf@ch13no.com

United States Trustee                       USTPRegion05 .NR.ECF@usdoj.gov

and by First Class Mail, Postage Prepaid upon:

BSI Financial Services
314 S. Franklin Street
Titusville, PA 16354-2168

Tabitha Mangano
Jackson & McPherson, L.L.C.
1010 Common Street
Suite 1800
New Orleans, LA 70112

                                                                         Phillip D. Rubins
                                                             4051 Veterans Memorial Blvd
                                                                                 Suite 305
                                                                      Metairie, LA 70002
                                                                           (504) 454-7763
                                                                                  (#17779)
